Citation Nr: 0620237	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epilepsy.

2.  Whether new and material evidence has been submitted to 
reopen the claim a service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1973 to December 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed February 1997 rating decision most recently 
denied service connection for epilepsy.

3.  The evidence received since the February 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for epilepsy.

4.  An unappealed February 1997 rating decision most recently 
denied service connection for hypertension.

5.  The evidence received since the February 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for hypertension.

6.  The veteran has not been shown to have currently epilepsy 
that is causally or etiologically related to service.

7.  The veteran has not been shown to have currently 
hypertension that is causally or etiologically related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision, which denied 
entitlement to service connection for epilepsy, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the February 1997 
rating decision is new and material, and the claim for 
service connection for epilepsy is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The February 1997 rating decision, which denied 
entitlement to service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.   The evidence received subsequent to the February 1997 
rating decision is new and material, and the claim for 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  Epilepsy was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 

6.  Hypertension was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for epilepsy and for hypertension, the Board notes 
that the RO had a duty to notify the veteran of what 
information or evidence was needed in order reopen his 
claims.  VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claims 
for service connection for epilepsy and for hypertension, and 
therefore, regardless of whether the notice requirements of 
the VCAA have been met in connection with the veteran's 
application to reopen his claims for service connection, no 
harm or prejudice to the appellant has resulted.  Therefore, 
the Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran in connection with his application to reopen his 
claims was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92

With respect to the merits of the veteran's claims for 
service connection for epilepsy and for hypertension, the 
Board finds that the provisions of the VCAA have been 
satisfied.  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, a VCAA letter was sent to the 
veteran in October 2002, prior to the initial decision on the 
claims in November 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO informed the veteran in the October 2002 letter about 
the information and evidence that is necessary to 
substantiate his claims for service connection.   
Specifically, the letter indicated that the evidence must 
show that the veteran had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the December 2003 statement 
of the case (SOC) and the February 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  

In addition, the RO notified the veteran in the October 2002 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2002 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
October 2002 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
letter informed the veteran that it was still his 
responsibility to support his claims with appropriate 
evidence.     

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for epilepsy or hypertension.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for epilepsy and hypertension.  Under the 
VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for epilepsy and hypertension 
because such an examination would not provide any more 
information than is already associated with the claims file.  
As will be explained below, the veteran has not been shown to 
have a disease, event, or injury in service to which epilepsy 
or hypertension could be related.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board observes that the veteran's claims for service 
connection for epilepsy and for hypertension were previously 
considered and denied by the RO in a rating decision dated in 
April 1996.  The RO also denied both of the veteran's claims 
for service connection in a February 1997 rating decision.  
The veteran was notified of those decisions and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In October 2001, the veteran essentially requested that his 
claims for service connection for epilepsy and for 
hypertension be reopened.  However, the November 2002 rating 
decision now on appeal denied reopening the veteran's claims 
on the basis that new and material evidence had not been 
submitted.  In order to reopen a claim which has been denied 
by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  For applications to 
reopen filed after August 29, 2001, as was the application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, the February 1997 rating decision most 
recently denied the veteran's claims for service connection 
for epilepsy and for hypertension.  In that decision, the RO 
observed that the evidence failed to establish any 
relationship between the veteran's current epilepsy or 
hypertension and any disease or injury that he had during his 
military service.  It was also noted that there was no 
evidence of any treatment for either disorder within one year 
of his separation from service.  As such, the RO determined 
that service connection was not warranted for epilepsy or for 
hypertension.

The evidence associated with the claims file subsequent to 
the February 1997 rating decision includes private medical 
records, VA medical records, service records, and copies of 
red dog tags as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the February 1997 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claims for epilepsy and for hypertension.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the January 2004 statement 
from a private physician to be material because it relates to 
an unsubstantiated fact necessary to substantiate the claims 
for service connection.  In this regard, the Board notes that 
the January 2004 physician stated that the veteran fell down 
the stairs and struck his head on a concrete wall during his 
period of service.  He noted that the veteran sustained a 
cerebral concussion, which resulted in a focal cerebral scar 
and triggered secondary grand mal seizures.  The physician 
also commented that the veteran's hypertension was probably 
secondary to his seizure disorder.  Thus, this new evidence 
provides a medical opinion addressing the etiology of the 
veteran's epilepsy and hypertension.  Therefore, presuming 
the credibility of this evidence, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claims for service connection for 
epilepsy and for hypertension.  See Justus, 3 Vet. App. at 
513.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of these claims 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance 
Act.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


I.  Epilepsy 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for epilepsy.  
The Board does acknowledge the photograph of red dog tags 
submitted by the veteran, which list his name, social 
security number, and the word "epileptic."  However, the 
medical evidence of record does not indicate that had 
epilepsy in service.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
seizure disorder.  In fact, the veteran denied having a 
medical history of epilepsy at the time of his August 1979 
separation examination, and he did not seek treatment for 
epilepsy for many years following his separation from 
service.  Therefore, the Board finds that epilepsy did not 
manifest during service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
epilepsy, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a seizure disorder is itself evidence which tends to show 
that epilepsy did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that epilepsy 
manifested during service or within close proximity thereto, 
the probative medical evidence of record does not link any 
current diagnosis of epilepsy to the veteran's military 
service.  The Board does acknowledge the January 2004 
statement submitted by a private physician indicating that 
the veteran fell down stairs, struck his head on a concrete 
wall, and sustained a cerebral concussion during his period 
of service, which resulted in a focal cerebral scar and 
triggered secondary grand mal seizures.  However, the 
veteran's service medical records do not document such an 
event or injury, and there is no medical evidence showing 
that he was diagnosed or treated for seizures in service.  In 
fact, as noted above, the medical evidence of record 
indicates that the veteran did not seek treatment for a 
seizure disorder for many decades following his separation 
from service.  As such, it appears that the January 2004 
private physician's statement was based on the veteran's own 
unsubstantiated history.  The Board notes that mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality. See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, the Board finds 
that epilepsy did not manifest during service or within one 
year of separation from service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.


II. Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  His service medical records are negative for 
any complaints, treatment, or diagnosis of hypertension.  In 
fact, the veteran's August 1979 separation examination found 
his heart and vascular system to be normal, and his blood 
pressure was listed as 134/90 while sitting.  The Board notes 
that the term "hypertension" refers to persistently high 
arterial blood pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 
90 mm. Hg diastolic. See Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1985).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2005).  The veteran also denied 
having a medical history of high blood pressure at the time 
of his August 1979 separation examination, and the record 
shows that he did not seek treatment for hypertension for 
many years following his separation from service.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for epilepsy, it 
weighs against the existence of a link between the veteran's 
hypertension and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that hypertension did not manifest 
during his period of service or within one year thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of hypertension to the veteran's military service.  
As discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of hypertension for many years 
following his separation from service, and there was no 
disease or event in service to which his current hypertension 
could be related.  Moreover, even if the veteran's 
hypertension is secondary to his epilepsy, as indicated by 
the January 2004 private physician, the fact remains that 
service connection has not been established for the latter 
disorder.  As such, the Board concludes that hypertension did 
not manifest during service or within one year of separation 
from service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  


III. Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for epilepsy and for hypertension is not 
warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for epilepsy is reopened, 
and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent only, the appeal is granted.

Service connection for epilepsy is denied.

Service connection for hypertension is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


